2. Nepal (
author. - Mr President, I have several oral amendments. I can read them out together and then we can vote them all together.
In recitals A and C, replace the words 'civil war' with 'armed conflict'.
In recital N, replace the word 'PLA' with 'former Maoist combatants', and in paragraph 7 add 'former' to 'Maoist combatants'.
In recital D, replace the word 'terminate' with 'abolish' (the monarchy).
In paragraph 12 replace the word 'demise' with 'abolish' (the monarchy again).
In paragraph 9, replace 'CPN/N' with 'UCPN/N'.
In recital K, replace the word 'over' with 'close to', and adding as well the 30%, and add 'one of' to 'the highest literacy rate'.
In paragraph 1, add 'a permanent constitution'.
In paragraph 15, remove the last part of the sentence 'regrets, however, that its status as an independent body has not been enshrined by law'.
In paragraph 20, take out the word 'revolutionary' before 'land reform commission'.
These are all the oral amendments. I have the feeling that everybody agrees with them so this is simply for the record.